DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe [JP 2010-006105] (supplied by applicant).
For claim 1, the vehicle outside sensor unit (Paragraph 2: images the surroundings of the vehicle, or a laser device that detects the distance between the vehicle and an object) taught by Abe includes the following claimed subject matter, as noted, 1) the claimed outside sensor is met by the detection device (No. 4), which is an imaging device (Paragraph 21), 2) the claimed main bracket is met by the attachment member (No. 1) that is attached to a vehicle body (Figs. 1 and 3), 3) the claimed support bracket is met by the holding member (No. 2) that supports the outside sensor and that is attached to the main bracket (see for example Fig. 2), 4) the claimed rotation device is met by the concentric spherical surface portions (Nos. 11S and 21S2) of the 
For claim 6, the sensor unit of Abe also includes a cover member (No. 3) that covers the support bracket and position adjustment device from the outside detection direction (see Fig. 2) of the outside sensor.
For claim 7, the second fastening member (No. 62) of Abe may be loosened to such an extent that the first spherical portion (No. 11) and the second spherical portion (No. 21) are slidable (Paragraph 24) to be adjusted, after which the fastening member may be completely tightened (Paragraph 28) to hold the holding member fast onto the mounting member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Katayama [U.S. 5,748,294].
For claim 2, the rotation device of Abe is not a rotation shaft that penetrates through at least one of the support bracket and main bracket at an opposite side of an opposite detection direction of the outside sensor, and an axis line of the rotation shaft constitutes the rotation axis line.
The method of rotation taught by Abe is not the only method available to one of ordinary skill in the art to adjust the axis of the detecting device.  The device taught by Katayama teaches an apparatus similar to the primary reference, complete with sensor (radar device No. 1), main bracket (bottom plate (No. 5) attached to a vehicle body (Col. 3, Ln. 57) and support bracket (upper plate No. 4) attached to both the radar device and base plate (No. 6) in turn connected to the bottom plate.  The Katayama reference also include two fulcra (Nos. 8 and 16) that allow the sensor to be adjusted in two directions.
Both fulcra extend through at least one plate.  One of the fulcra (No. 8) extends through two plates (Nos. 4 and 6) and also allow rotation around an axis.  The primary objective of the Katayama reference is to enhance the mounting ability to a vehicle by making an adjustment of an optical axis and a fixation after adjustment (Col. 2, Lns. 9-11) as well as eliminating looseness caused by traveling vibration of the vehicle.  And the Abe reference is in the same realm of outside detection sensors on vehicle that would benefit from any more enhanced connection and mounting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotation device that penetrates through at least one of the mounting brackets of Abe for the purpose of ensuring a tight and secure fit that would prevent variations due to travel vibration.
For claim 3, the fulcrum (No. 8) of Katayama extends through both an upper plate (No. 4) and lower plate (No. 6).
For claim 4, the Katayama reference also includes an adjustment screw (No. 11), analogous to a male screw member, provided on the upper plate (No. 4) which is separated from the rotation axis line (see displacement direction from No. 11 to No. 8 in Fig. 1) and a female screw member (groove 11a) at a positioned which is separated from the rotation axis line (see Fig. 3) and that is screwed to the male screw member.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Katayama as applied to claim 4 above, and further in view of Hayato [JP 2005-069735] (supplied by applicant).
For claim 5, the Katayama reference, while having a position adjustment device, does not state a tool insertion opening in which a tool for rotating the male screw member relative to the female member is inserted.
The Katayama reference does, however, depict the head of the adjustment screw (No. 11) facing forward as seen in Figure 1 wherein the head appears to have a hexagonal opening for allowing a tool such as an Allen wrench to be inserted to allow the user or driver to adjust the direction of the sensor.  Furthermore, using tools to adjust an axis of a sensor has been taught by Hayato wherein a bolt member (No. 20) is used for adjusting the axis of a radar apparatus (abstract) using a tool like a jig (No. 28).  The Examiner notes that the “jig” mentioned in the abstract supplied by the applicant looks very much like a Phillips screwdriver.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tohyama et al [U.S. 6,744,399] teaches a radar apparatus for a vehicle.
Winter et al [U.S. 6,781,559] is a support for an adjustable sensor housing.
Weber et al [US 2012/0086593] is a sensor having at least three reference fields.
Weber et al [U.S. 9,705,189] teaches a radar sensor having an adjusting mirror.
Fujita et al [U.S. 10,670,714] includes an outside sensor and support brackets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/7/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687